Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shioga et al. (US 2016/0259383, hereafter Shioga ‘2016), and further in view of Shih et al. (US 2009/0139696).
Regarding claim 1, Shioga ‘2016 discloses a loop-type heat pipe (22) comprising: an evaporator (23) that vaporizes a working fluid (Paragraph 46), a 
Where the evaporator is formed by layered metal layers (Figure 7, Figures 15-17, and Paragraphs 63 and 68: The entire porous member 36 is formed of metallic layers 34) and comprises: a first outermost metal layer positioned on one outer side in a layering direction of the layered metal layers (Annotated figure 16), a second outermost metal layer positioned on the other outer side opposite to the one outer side in the layering direction (Annotated figure 16), and an inner layer positioned between the first outermost metal layer and the second outermost metal layer (Annotated figure 16),
Where the inner layer is formed of a plurality of metal layers, the plurality of metal layers comprising: a first metal layer adjacent to the first outermost metal layer (Annotated figure 16) and a second metal layer adjacent to the second outermost metal layer (Annotated figure 16),
Where a space (Annotated Figures 15 and 16) where vapor generated by vaporizing the working fluid flows (Paragraph 46: Describes working fluid flow within the heat pipe) and a porous member (36) that communicates with the space are provided in the inner layer (Annotated Figures 15 and 16: The evaporator is clearly depicted as comprising regions lacking a porous member -i.e. spaces- and region having a porous member),

Where the second metal layer is formed with a second bottomed groove opened to a side of the first metal layer side (Annotated Figures 15 and 16: The second groove has a bottom defined by the first outermost layer).
While Shioga ‘2016 discloses the evaporator as a porous member including a first metal layer partially bounding one end of the space and a second metal layer partially bounding another end of the space, Shioga ‘2016 does not teach or disclose one end of the space as closed by a portion of the first metal layer where the first bottomed groove is formed and another end of the space as closed by a portion of the second metal layer where the second bottomed groove is formed.
Shih et al. (Figure 3 Embodiment) teaches a heat pipe, comprising: an evaporator (Paragraphs 30 and 40: See heating section 13, which is configured to be positioned at any point along the heat pipe), where the evaporator includes a first outermost metal layer (Annotated Figure 3), a second outermost metal portion (Annotated Figure 3), a porous member (20) defining an inner layer having at least one first bottomed groove (Annotated Figure 3) and at least one second bottomed groove (Annotated Figure 3), where one end of the space is closed by a portion of the porous layer where the first bottomed groove is formed (Annotated Figure 3, see also Figure 2), and where another end of the space is closed by a portion of the porous layer where the second bottomed groove is formed (Annotated Figure 3, see also Figure 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the 
Note: Interpretation of the term “layer” to mean one or more constituent layers is consistent with applicant’s use of term.  Namely, applicant recites “the inner layer comprises: a first metal layer adjacent to the first outermost metal layer; and a second metal layer adjacent to the second outermost metal layer” (claim 1, lines 15-17) and “the inner layer further comprises a third metal layer disposed between the first metal layer and the second metal layer” (claim 2, lines 2-3).

    PNG
    media_image1.png
    418
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    972
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    330
    521
    media_image3.png
    Greyscale

Regarding claim 2, Shioga ‘2016 discloses a loop-type heat pipe as discussed above, where the plurality of metal layers of the inner layer further comprises a third metal layer disposed between the first metal layer and the second metal layer (Annotated figure 16), where a through hole is formed through the third metal layer (Annotated figure 16), and

Regarding claims 3 and 5, Shioga ‘2016 discloses a loop-type heat pipe comprising a plurality of first bottomed grooves and a plurality of second bottomed grooves as discussed above.  However, Shioga ‘2016 does not teach or disclose the first and second bottomed grooves as having concave shape. 
Shih et al. (Figure 3 Embodiment) teaches a heat pipe, comprising: an evaporator (Paragraphs 30 and 40: See heating section 13, which is configured to be positioned at any point along the heat pipe), where the evaporator includes a first outermost metal layer (Annotated Figure 3), a second outermost metal portion (Annotated Figure 3), a porous member (20) defining an inner layer having at least one first bottomed groove (Annotated Figure 3) and at least one second bottomed groove (Annotated Figure 3), and at least one vapor space (30), where the at least one first and second bottomed grooves define the at least one vapor space and have concave shape (Annotated Figure 3) such that an inner wall surface of each of the first and second bottomed grooves is a curved surface (Annotated Figure 3), thereby configuring the at least one vapor space with curved surfaces that minimize an occurrence of stagnant flow.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure first and second bottomed grooves that define a vapor space as disclosed by Behrens et al. with curved surfaces as taught by Shih to improve loop heat pipe operating efficiency by utilizing a flow path geometry that minimize an occurrence of stagnant (i.e. recirculating) flow.
Regarding claim 4, Shioga ‘2016 discloses a loop-type heat pipe as discussed above, where the first bottomed groove comprises a plurality of first bottomed grooves that are arranged in a first direction (i.e. the layering direction) and opened to a side of the second metal layer (Annotated Figures 15 and 16: There are first bottomed grooves located within each space), where one of the plurality of first bottomed grooves communicates with adjacent one of the plurality of first bottomed grooves (Annotated Figures 15 and 16: The first bottomed grooves are in fluidic communication with each other),
Where the second bottomed groove comprises a plurality of second bottomed grooves that are arranged in the first direction (i.e. the layering direction) and opened to a side of the first metal layer (Annotated Figures 15 and 16: There are second bottomed grooves located within each space), where one of the plurality of second bottomed grooves communicates with adjacent one of the plurality of second bottomed grooves (Annotated Figures 15 and 16: The second bottomed grooves are in fluidic communication with each other), and
Where the space comprises a plurality of spaces (Annotated Figures 15 and 16), and where each of the plurality of spaces have ends in the layering direction defining respective first and second bottomed grooves (Annotated Figures 15 and 16).
While Shioga ‘2016 discloses the evaporator as a porous member including a first metal layer partially bounding first ends of the plurality of spaces and a second metal layer partially bounding second ends of the plurality of spaces, Shioga ‘2016 does not teach or disclose first ends of the plurality of spaces as closed by a portion of the first metal layer where the first bottomed groove is formed and second end of the 
Shih et al. (Figure 3 Embodiment) teaches a heat pipe, comprising: an evaporator (Paragraphs 30 and 40: See heating section 13, which is configured to be positioned at any point along the heat pipe), where the evaporator includes a first outermost metal layer (Annotated Figure 3), a second outermost metal portion (Annotated Figure 3), a porous member (20) defining an inner layer having a plurality of first bottomed grooves (Annotated Figure 3) and a plurality of second bottomed grooves (Annotated Figure 3), where first ends of a plurality of spaces are closed by a portion of the porous layer where the plurality of first bottomed grooves are formed (Annotated Figure 3, see also Figure 2), and where second ends of the plurality of spaces are closed by a portion of the porous layer where the plurality of second bottomed grooves are formed (Annotated Figure 3, see also Figure 2).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure porous layer as disclosed by Shioga ‘2016 to close the space as taught by Shih et al. to improve loop heat pipe operating efficiency by utilizing a flow path geometry that minimize an occurrence of stagnant (i.e. recirculating) flow.
Regarding claim 6, Shioga ‘2016 discloses a loop-type heat pipe as discussed above, where the porous member is formed into a shape of comb teeth that has a coupling portion and protrusions (Annotated Figure 15, see also Figure 6), where one end of each of the protrusions is coupled with the coupling portion in plan view (Annotated Figure 15, see also Figure 6), and where the space is provided between adjacent ones of the protrusions in plan view (Annotated Figure 15, see also Figure 6).
Regarding claim 7, Shioga ‘2016 discloses a loop-type heat pipe as discussed above, where the porous member comprises:
A first bottomed hole (one of holes 34a) (Annotated Figures 9 and 16) that is recessed from one surface of the first metal layer (Annotated Figures 9 and 16: The first bottomed hole is located at a distance from the one surface),
A second bottomed hole (another of holes 34a) that is recessed from another surface of the first metal layer (Annotated Figures 9 and 16: The second bottomed hole is located at a distance from the other surface), where the other surface is opposite to the one surface (Annotated Figures 9 and 16), and
A narrow hole (Annotated Figure 9), where the first bottomed hole and the second bottomed hole partially communicate with each other through the narrow hole (Annotated Figures 9 and 16: The first and second bottomed holes overlap each other so as to define a narrow hole that fluidically connects the first and second bottomed holes) (See also Paragraphs 76-79 and Figure 9 which disclose and illustrate the manner in which a plurality of openings 34a of one layer of the porous member partially overlap a plurality of openings 34a of another layer of the porous member).

    PNG
    media_image4.png
    331
    464
    media_image4.png
    Greyscale

Regarding claim 8, Shioga ‘2016 discloses a loop-type heat pipe as discussed above, where no through hole or groove is formed in the first outermost metal layer and the second outermost metal layer (annotated figure 16).












Response to Arguments
Regarding the statements on page 6, lines 2-31:
Applicant’s statements regarding the disclosed invention are noted.
Regarding the arguments on page 7, line 1 to page 9, line 14:
Applicant alleges that the cited art does not teach or disclose teach or disclose a loop-type heat pipe having an evaporator with “a space where vapor generated by vaporizing the working fluid flows,” where the space is closed at each of two ends by a first bottomed groove formed with a first metal layer and a second bottomed groove formed with a second metal layer, and where the first and second metal layers are layered metal layers of an inner layer positioned between first and second outermost metal layers and collectively forming the evaporator, as is recited in claim 1.
Specifically, applicant alleges that the cited art does not teach or disclose the claimed invention in that neither Shioga nor Shih on their own teaches or discloses “bottomed grooves formed in an inner layer that comprises a plurality of layers that are located between first and second outermost metal layers”.  Applicant's arguments have been fully considered but they are not persuasive.
As an initial matter, applicant alleges that claim 1 recites “where the space is closed at each of two ends by a first bottomed groove formed with a first metal layer and a second bottomed groove formed with a second metal layer” and “where the first and second metal layers are layered metal layers of an inner layer positioned between first and second outermost metal layers and collectively forming the evaporator”.  While certain excerpts of these alleged recitations are indeed in the claims, the alleged 
Further, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Shioga discloses each and every limitation of the claimed invention, including “a space (Annotated Figures 15 and 16) where vapor generated by vaporizing the working fluid flows (Paragraph 46: Describes working fluid flow within the heat pipe)” and “where the first and second metal layers are layered metal layers of an inner layer positioned between first and second outermost metal layers (Annotated Figures 15 and 16) and collectively forming the evaporator (Figure 7, Figures 15-17, and Paragraphs 63 and 68: The entire porous member 36 is formed of metallic layers 34).”  While Shioga discloses the evaporator as a porous member including a first metal layer partially bounding one end of the space and a second metal layer partially bounding another end of the space, Shioga does not teach or disclose one end of the space as closed by a portion of the first metal layer where the first bottomed groove is formed and another end of the space as closed by a portion of the second metal layer where the second bottomed groove is formed.
Shih remedies Shioga that Shih teaches an evaporator (Paragraphs 30 and 40: See heating section 13, which is configured to be positioned at any point along the heat pipe), where the evaporator includes a first outermost metal layer (Annotated Figure 3), a second outermost metal portion (Annotated Figure 3), a porous member (20) defining 
Further, note that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.  Similarly, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Applicant also alleges (page 8, line 13 to page 9, line 3) that Shih only discloses the bottomed grooves as being defined in the alleged porous member - not in an inner layer (between first and second outermost metal layers) of metal layers constituting the evaporator.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Applicant also alleges (page 9, lines 4-14) that Shih at best only suggest a modification of Shioga whereby bottomed grooves are defined by the porous member of 

Regarding the arguments on page 9, lines 15-24:
Applicant reiterates an argument in the response filed 10/20/2020 alleging that Shioga et al. does not teach or disclose the evaporator of claim 1 in that Figure 16 of Shioga et al. refers to a liquid pipe and not to an evaporator.  Applicant's arguments have been fully considered but are not found to be persuasive.
The examiner reiterates that while Figure 16 does refer to the liquid line 26, Shioga et al. expressly discloses that the evaporator 23, the condenser 24, the liquid line 26, and the vapor line 25 are all configured to have the same porous member 36 as defined by a plurality of metallic layers 34 (emphasis added) (Paragraphs 50-56, see also Paragraphs 98-101).  This is also evident in light of Figure 15, which depicts the liquid line 26 and the evaporator 23 as having the same capillary structure (34a).  

Regarding the arguments on page 9, lines 25 to page 10, line 2:
Applicant alleges that claims 2-8 are allowable by virtue of their dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JASON N THOMPSON/Examiner, Art Unit 3763         
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763